DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 1/3/2022. As directed by amendment: Claims 1 and 3-10 were amended. Claim 2 was not amended. Claim 11 was newly added. No claims were cancelled. Thus, Claims 1-11 are presently pending in this application.
Claim Objections
Claims 7-10 are objected to because of the following informalities: 
In claim 7, line 2, "cuasing" should be read "causing".  
In claim 8, line 2, "cuasing" should be read "causing".  
In claim 9, line 2, "cuasing" should be read "causing".  
In claim 10, line 2, "trnasmitting" should be read "transmitting".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-11 are interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 1, “a communication device that is implemented using one or more computing devices and that is configured to transmit, to the management device”. The corresponding structure is referred to in the specification (par 22; par 38). Transmitting can be performed by a general purpose computer.
 “the management device is configured to (i) count a number of alarms received fromof transmitted alarms notified using the number-of-alarms notification, and (iii) cause, based on the counted number of alarms and the notified number of transmitted alarms ”. There is no corresponding algorithm in the specification that defines the steps of “counting”, “collating”, “causing” as hardware or software or combination of both.
“the communication device to retransmit a lost alarm”. The corresponding structure is referred to in the specification (par 22; par 38). Retransmitting can be performed by a general purpose computer.
Regarding Claim 2, “wherein the management device is configured to cause, based on the management device not receiving the number-of-alarms notification within a predetermined time after receiving the alarm from the communication device”. There is no corresponding algorithm in the specification that defines the steps of “causing” as hardware or software or combination of both.
“the communication device to retransmit a lost number-of-alarms notification”. The corresponding structure is referred to in the specification (par 22; par 38). Retransmitting can be performed by a general purpose computer.
Regarding Claim 3, “wherein, based on the management device successively receiving a plurality of the number-of-alarms notifications from the communication device”. The corresponding structure is referred to in the specification (par 22; par 38). Receiving can be performed by a general purpose computer.
“the management device is configured to: detect loss of an alarm between the successively received number-of-alarms notifications and cause the communication device to retransmit the lost alarm”. There is no corresponding algorithm in the specification that defines the steps of “detecting” and “causing” as hardware or software or combination of both.
“the communication device to retransmit the lost alarm”. The corresponding structure is referred to in the specification (par 22; par 38). Retransmitting can be performed by a general purpose computer.
Regarding Claim 4, “wherein, based on the management device successively receiving a plurality of the alarms from the communication devices”. The corresponding structure is referred to in the specification (par 22; par 38). Receiving can be performed by a general purpose computer.
“the management device is configured to detect loss of the number-of-alarms notification between the successively received alarms and cause the communication device to retransmit the lost number-of-alarms notification”. There is no corresponding algorithm in the specification that defines the steps of “detecting” and “causing” as hardware or software or combination of both.
“the communication device to retransmit the lost number-of-alarms notification”. The corresponding structure is referred to in the specification (par 22; par 38). Retransmitting can be performed by a general purpose computer.
Regarding Claim 5, “wherein the communication device is configured to transmit a plurality of alarms generated within a predetermined time to the management device”. The corresponding structure is referred to in the specification (par 22; par 38). Transmitting can be performed by a general purpose computer.
and transmit, to the management device, after the predetermined time, the number-of-alarms notification for notifying a number of the plurality of alarms”. The corresponding structure is referred to in the specification (par 22; par 38). Transmitting can be performed by a general purpose computer.
Regarding Claim 6, Claim 6 is interpreted under 35 U.S.C. 112(f) with the same reasoning as Claim 1.
Regarding Claim 7, Claim 7 is interpreted under 35 U.S.C. 112(f) with the same reasoning as Claim 2.
Regarding Claim 8, Claim 8 is interpreted under 35 U.S.C. 112(f) with the same reasoning as Claim 3.
Regarding Claim 9, Claim 9 is interpreted under 35 U.S.C. 112(f) with the same reasoning as Claim 4.
Regarding Claim 10, Claim 10 is interpreted under 35 U.S.C. 112(f) with the same reasoning as Claim 5.
Regarding Claim 11, “wherein the communication device includes a plurality of communication devices configured to transmit one or more alarms and the number-of-alarms notification for notifying a number of the one or more alarms.” The corresponding structure is referred to in the specification (par 22; par 38). Transmitting can be performed by a general purpose computer.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an 
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding Claim 1, Claim limitation “the management device is configured to (i) count a number of alarms received from each of the communication devices, (ii) collate the counted number of alarms with the number of alarms notified using the number-of-alarms notification, and (iii) cause, based on the counted number and the number of alarms notified not matching, the communication device to retransmit a lost alarm” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding algorithm in the specification that defines the steps of “counting”, “collating”, “causing” as hardware or software or combination of both. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 2, Claim limitation “wherein the management device is configured to cause, based on the management device not receiving the number-of-alarms notification within a predetermined time after receiving the alarm from the communication device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding algorithm in the specification that defines the steps of “causing” as hardware or software or combination of both. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 3, Claim limitation “the management device is configured to detect loss of an alarm between the successively received number-of-alarms notifications and cause the communication device to retransmit the lost alarm” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding algorithm in the 
Regarding Claim 4, Claim limitation “the management device is configured to detect loss of the number-of-alarms notification between the successively received alarms and cause the communication device to retransmit the lost number-of-alarms notification” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding algorithm in the specification that defines the steps of “detecting” and “causing” as hardware or software or combination of both. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 5, Claim 5 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 1, due to its dependency on Claim 1.
Regarding Claim 6, Claim 6 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 1.
Regarding Claim 7, Claim 7 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 2.
Regarding Claim 8, Claim 8 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 3.
Regarding Claim 9, Claim 9 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 4.
Regarding Claim 10, Claim 10 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 6, due to its dependency on Claim 6.
Regarding Claim 11, Claim 11 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 5, due to its dependency on Claim 5.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al (“Vasseur”, US 20150188751) in view of Liss et al (“Liss”, US 20080201462).
Regarding Claim 1, Vasseur teaches a lost alarm addressing system comprising: 
a management device implemented using one or more computing devices (par 44; par 50; The management device is the router that is hosting the learning machine.); 
and a communication device that is implemented using one or more computing devices and that is configured to transmit, to the management device, (i) an alarm (par 44; par 50; Communication devices are the nodes. The management device is the router that is hosting the learning machine.)

wherein the management device is configured to (i) count a number of alarms received from the communication device (par 44; par 50; The management device is the router that is hosting the learning machine. P is the number of alarms received.), 
(ii) collate the counted number of alarms with the (M expected number of alarms) (par 44; par 50; The management device is the router that is hosting the learning machine. The term “collate” is interpreted as comparing, which is consistent with the instant specification paragraph 29. P is the number of alarms received. P is collated (compared) with the expected number of alarms M.), 
and (iii) cause, based on the counted number of alarms and the (expected) number of alarms not matching, the communication device to retransmit a lost alarm (par 44; par 50; The management device is the router that is hosting the learning machine. The term “collate” is interpreted as comparing, which is consistent with the instant specification paragraph 29. P is the number of alarms received. P is collated (compared) with the expected number of alarms M. The lost alarm is a non-acknowledged alarm.).  
Vasseur does not explicitly teach (transmit) (ii) a number-of-alarms notification for notifying a number of transmitted alarms; number of transmitted alarms notified using the number-of-alarms notification; notified number of transmitted alarms.
Liss teaches (transmit) (ii) a number-of-alarms notification for notifying a number of transmitted alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7); 
number of transmitted alarms notified using the number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7); 
notified number of transmitted alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Regarding Claim 3, Vasseur and Liss teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein, based on the management device successively receiving a plurality of the (alarms) from the communication device, the management device is configured to detect loss of an alarm between the successively received (alarms) and cause the communication device to retransmit the lost alarm (par 44; par 50; Communication devices are the nodes. The management device is the router that is hosting the learning machine. The lost alarm is a non-acknowledged alarm.).  
Vasseur does not explicitly teach number-of-alarms notifications.
Liss teaches number-of-alarms notifications (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Regarding Claim 4, Vasseur and Liss teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein, based on the management device successively receiving a plurality of the alarms from the communication devices, the management device is configured to detect loss of the (alarms) between the successively received alarms, and cause the communication device to retransmit the lost (alarms) (par 44; par 50; Communication devices are the nodes. The management device is the router that is hosting the learning machine. The lost alarm is a non-acknowledged alarm.).  
Vasseur does not explicitly teach number-of-alarms notification.
Liss teaches number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Regarding Claim 5, Vasseur and Liss teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein the communication device is configured to transmit a plurality of alarms generated within a predetermined time to the management device, and transmit, to the management device after the predetermined time, (alarms) (par 44; par 50; The management device is the router that is hosting the learning machine. The predetermined time is the short time interval within which the messages were generated in order to be clustered together. Additional messages/alarms are sent after the short time interval (predetermined time).).  
Vasseur does not explicitly teach the number-of-alarms notification for notifying a number of the plurality of alarms.
Liss teaches the number-of-alarms notification for notifying a number of the plurality of alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Regarding Claim 6, Claim 6 is rejected with the same reasoning as Claim 1. 
Regarding Claim 8, Claim 8 is rejected with the same reasoning as Claim 3. 
Regarding Claim 9, Claim 9 is rejected with the same reasoning as Claim 4.
Regarding Claim 10, Claim 10 is rejected with the same reasoning as Claim 5.
Regarding Claim 11, Vasseur and Liss teach the lost alarm addressing system according to claim 5.
Vasseur further teaches wherein the communication device includes a plurality of communication devices configured to transmit one or more alarms (par 44; par 50; Communication devices are the nodes. The management device is the router that is hosting the learning machine.).
Vasseur does not explicitly teach (transmit) the number-of-alarms notification for notifying a number of the one or more alarms.  
Liss teaches (transmit) the number-of-alarms notification for notifying a number of the one or more alarms (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur and Liss in view of Ramachandran et al (“Ramachandran”, US 5978850).
Regarding Claim 2, Vasseur and Liss teach the lost alarm addressing system according to claim 1.
Vasseur further teaches wherein the management device is configured to cause (par 44; The management device is the router that is hosting the learning machine.); 
management device (par 44; The management device is the router that is hosting the learning machine.);
lost alarm (par 44; par 50; The lost alarm is a non-acknowledged alarm.);
Vasseur does not explicitly teach based on the device not receiving the number-of-alarms notification within a predetermined time after receiving the alarm from the communication device, the communication device to retransmit a number-of-alarms notification.  
	Liss teaches the number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7);
a number-of-alarms notification (Fig. 1, refer to the alarm summaries with alarm counts, par 6-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as major and minor alarms (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
	Vasseur and Liss do not explicitly teach based on the device not receiving the (acknowledgement) within a predetermined time after receiving the alarm from the communication device, the communication device to retransmit a notification.  
Ramachandran teaches based on the device not receiving the (acknowledgement) within a predetermined time after receiving the alarm from the communication device, the communication device to retransmit a notification (Col. 17 lines 26-39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur and Liss with the waiting period of Ramachandran because in addition to ensuring that alarms are not lost, it ensures that other notifications are also not lost by retransmitting notifications if they have not been acknowledged in time (Ramachandran; Col. 17 lines 26-39).
Regarding Claim 7, Claim 7 is rejected with the same reasoning as Claim 2. 
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Claims 1-10 were interpreted under 35 U.S.C. § 112(f). As set forth above, without conceding the appropriateness of these interpretations, and solely for the purpose of advancing prosecution, applicant has amended the claims. Accordingly, applicant respectfully requests reconsideration and withdrawal of the interpretations under § 112(f). 
Examiner’s Response: Claims 1-10 are still interpreted under 35. U.S.C. 112 (f). Please refer to the Claim interpretation section of the office action for more information.
Argument 2: Claims 1-10 were rejected under 35 U.S.C. 112(b) as being indefinite. As set forth above, without conceding the appropriateness of these rejections, and solely for the purpose of advancing prosecution, applicant has amended the claims. Accordingly, applicant respectfully requests reconsideration and withdrawal of the § 112 rejections. 
Examiner’s Response: Claims 1-10 are still rejected under 35. U.S.C. 112 (b). Please refer to the 35. U.S.C. 112 (b) section of the office action for more information.
Argument 3: Applicant respectfully disagrees. A person of ordinary skill in the art ("POSITA") would not have modified the invention of Vasseur with the alarm statuses of Liss. For example, Vasseur describes that, "[i]f P<M alarms are received by the Learning Machine, this may either be due to traffic loss (M-P alarms have been lost)," and in such case, "the techniques herein add an additional counter to the alarm timestamp used to track lost alarms, along with an exponential backoff algorithm used by remote node to retransmit non-
Examiner’s Response: In response to applicant's argument that a POSTIA would not have been led to apply Liss' static alarm counts to Vasseur's dyamic M because such application would not work on Vasseur's use of Learning Machines to dynamically adjust model M based on a number of alarms received, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The invention of Vasseur is modified to include the alarm statuses of Liss in order to produce the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vasseur with the alarm statuses of Liss because it allows for network administrators to be able to view the severity of alarms, such as (Vasseur; par 6). This allows for network administrators to be able to prioritize which network errors should be addressed first based on the severity of the alarm. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tse et al (US 20020029266), Abstract - In an Alarm Management System (AMS) a method and a management network entity for forwarding and processing Alarm Information (AI) such as alarm notifications and alarm lists. The management network entity, that may be an Alarm Collector (AC), receives the AI from an upstream network entity such as an Alarm Reporter (AR) or another AC in a Forwarding Process (FP) that relays the AI concomitantly to at least one downstream network entity and to a Verification Process (VP) that synchronizes the internal Alarm List (IAL) of the management network entity. The forwarding of the AI may include filtering the AI based on the preferences of the downstream network entity. The FP and the VP are separated processes, software modules or software applications, that may run in parallel on the same, or on separated processors. 
Huang et al (US 20190327130), Abstract - A control node (200), a network element (202) and methods therein, for handling network events occurring in a telecommunications network. During a training phase, network events and/or alarms are collected (2:1) from a first network element (202), such that the control node (200) can define and train (2:2) a prediction model for the first network element (202) based on an event pattern of network events that have occurred prior to detecting a performance related problem. If the same event pattern basically repeats it can be seen as an indication of a forthcoming problem before the problem 
Nixon et al (US 20180109955), Abstract - A system for securely disseminating information relating to a process control plant includes a process control node and a controller that is coupled to a plurality of process control devices. The process control node includes a communicator module operable to transmit, via a first network, information of the process plant received from the controller. The system also includes a data services module operable to receive from the communicator module, via the first network, the information of the process plant and to transmit some or all of that information via a second network, and a mobile server, coupled to the second network and to a third network, and operable to receive data from the data services module. The mobile server is operable to communicate with a plurality of mobile computing devices via the third network. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444